Exhibit 10.43

 

[g287991jmi001.jpg]

 

CVS Caremark Corporation

 

Performance-Based Restricted Stock Unit Plan

 

I.                                        Objectives and Summary

 

The objective of the CVS Caremark Corporation (the “Company”) Performance-Based
Restricted Stock Unit Plan (“PBRS Plan”) is to reward eligible participants for
their role in achieving the Company’s Earnings before Interest and Taxes
(“EBIT”) target and to encourage continued employment with the Company and its
subsidiaries.  PBRS Awards are generally delivered as restricted stock units
(“RSUs”) and are based on actual EBIT results measured against a pre-established
target.

 

II.                                   Administration

 

The PBRS Plan shall be administered by the Management Planning and Development
Committee (the “Committee”) of the Board of Directors, or its designee, under
the provisions of the 2010 Incentive Compensation Plan, as amended (the “2010
ICP”).  The Committee shall have full and final authority, in each case, subject
to and consistent with the provisions of the 2010 ICP and the PBRS Plan, to
construe and interpret rules and regulations for the administration of the PBRS
Plan, correct defects, supply omissions or reconcile inconsistencies therein,
and to make all other decisions and determinations as the Committee may deem
necessary or advisable for the administration of the PBRS Plan.  Capitalized
terms not otherwise defined herein shall have the meaning assigned to such terms
in the 2010 ICP.  In the event of a conflict between the 2010 ICP and the PBRS
Plan, the provisions of the 2010 ICP shall control.

 

III                                 PBRS Plan Year

 

The “PBRS Plan Year” commences on January 1 and ends on December 31 of each
year, unless otherwise approved by the Committee.  All dates in this document
occur during the PBRS Plan Year unless otherwise stated.

 

IV.                               Eligibility

 

A.  Eligible Employees

 

The Chief Executive Officer (the “CEO”) or his designee determines those
employees of the Company and its subsidiaries who are eligible to participate in
the PBRS Plan (“Eligible Employees”).  In general, Eligible Employees are those
employees who are (i) officers of CVS Pharmacy, Inc. who are Vice Presidents or
above, and (ii) senior officers of other subsidiaries who have been designated
as Eligible Employees by the CEO or his designee.  Generally, Business Planning
Committee (“BPC”) members are not eligible to participate, unless otherwise
named as an Eligible Employee by the Committee.

 

B.  Newly-Hired Eligible Employees

 

A newly-hired employee satisfying the requirements set forth on Paragraph
IV(A) is an Eligible Employee and may receive a PBRS Award for the PBRS Plan
Year in which he or she is hired provided he or she is hired on or before
November 1 and remains in an Eligible Employee position through December 31 of
the PBRS Plan Year.

 

2012 PBRS

 

--------------------------------------------------------------------------------


 

C.  Status Changes

 

(i)                                     Promotions.  An employee who is promoted
on or before November 1 of the PBRS Plan Year to a position satisfying the
requirements set forth on Paragraph IV(A) is an Eligible Employee and may
receive a PBRS Award for the year in which the promotion occurs. The salary upon
which the Eligible Employee’s PBRS Award will be based shall be the base salary
as of December 31 of the PBRS Plan Year.

 

(ii)                                  Demotions.  An Eligible Employee who is
demoted on or after November 1 of the PBRS Plan Year to a position not
satisfying the requirements set forth on Paragraph IV(A) will remain an Eligible
Employee and may receive a PBRS Award provided such demotion is not the result
of voluntarily transfer to a lower level position, is not related to
unsatisfactory performance, and is not as a result of a violation of a Company
policy or Code of Ethics.

 

D.  Participants

 

Unless the Committee is required to make such determinations under applicable
law or the 2010 Plan, the CEO shall determine which Eligible Employees will
receive an award under the PBRS Plan (a “PBRS Award”) within 70 days following
completion of the PBRS Plan Year.  Each Eligible Employee who receives a PBRS
Award is a “Participant” and the date a PBRS Award is granted is the “PBRS Award
Date.”  No Eligible Employee has any right to receive a PBRS Award, regardless
of whether such Eligible Employee is employed on the last day of the Plan Year,
and the determination of whether an Eligible Employee will be a Participant
shall be made in the sole discretion of the CEO or the Committee, as the case
may be.

 

V.                                    The Plan

 

A.  Performance Measure

 

Unless otherwise approved by the Committee, EBIT is the performance metric for
the PBRS Plan.  Each year, the Company will establish an EBIT Target which is
approved by the Committee prior to March 31 of the Plan Year.

 

(i)                                     Actual EBIT compared to Target EBIT must
meet a minimum threshold as specified in Exhibit A prior to the grant of any
PBRS Award.

 

a.                                      Actual EBIT may be adjusted by the
permitted financial adjustments as approved by the Committee prior to the end of
the first fiscal quarter of the applicable PBRS Plan Year.

 

b.                                      The Committee has the sole discretion to
approve a change in the minimum threshold that must be achieved in order for any
PBRS Awards to be granted under the PBRS Plan.

 

c.                                       The Committee, in its sole discretion,
may adjust the relationship between the EBIT Results and the % Funding Payout as
shown in the Payout Chart on Exhibit A and determine to pay more or less than
the calculation of actual EBIT against target EBIT would produce.

 

(ii)                                  Unless otherwise determined by the
Committee, in its sole discretion, the maximum PBRS Award that may be payable to
any Participant under the PBRS Plan is 50% of base salary.

 

--------------------------------------------------------------------------------


 

VI.                               Plan Payout

 

A.            PBRS Target Award

 

The target PBRS Award for each Participant is 25% of the base salary in effect
as of the last day of the PBRS Plan Year.

 

B.  PBRS Award Determination and Vesting

 

The actual amount of a PBRS Award is determined based on the achievement of the
Company’s EBIT against target, as shown on Exhibit A (“Award Payout
Percentage”).

 

The PBRS Award is equal to the Award Payout Percentage multiplied by the
Participant’s base salary as of the last day of the PBRS Plan Year, generally
payable in RSUs.  The number of RSUs that the Participant will receive is equal
to the PBRS Award divided by the closing price of Company common stock on the
PBRS Award Date.

 

C.   Vesting

 

The RSUs issued in respect of any PBRS Award will vest ratably on each of the
first three anniversaries of the PBRS Award Date, contingent upon the continued
employment of the Participant and subject to the terms and conditions of the
2010 ICP and the RSU award agreement.

 

D.  Termination of Employment During PBRS Plan Year.

 

(i)                                           Death or Disability.  If an
Eligible Employee dies or commences a long-term disability (as defined in the
Company’s LTD plan or by the Social Security Administrator), the Eligible
Employee may receive a PBRS Award for the year in which the death or
commencement of long-term disability occurs at the same time PBRS Awards are
made to other Participants.  Such PBRS Award will be pro-rated for the number of
full months (a partial month will be counted as a full month) during which the
Eligible Employee was an active employee based on a full calendar year and will
(unless otherwise determined by the CEO or the Committee) be paid in cash based
on the Eligible Employee’s base salary in effect at the time of death or
commencement of long-term disability.  PBRS Awards with respect to deceased
Eligible Employees shall be paid to the Eligible Employee’s Beneficiary.

 

(ii)                                        Other Terminations.  In the sole
discretion of the CEO or the Committee (as the case may be), an Eligible
Employee who terminates employment with the Company and its subsidiaries prior
to the last day of the PBRS Plan Year or prior to the Plan Payout date for any
reason other than death or long-term disability may receive a PBRS Award.  Such
PBRS Award may be payable in cash at the same time PBRS Awards are made to other
Participants and may be pro-rated for the number of full months (a partial month
will be counted as a full month) during which the Eligible Employee was an
active employee based on a full calendar year.

 

VII.                Plan Administration

 

A.  Employment Rights

 

This Plan does not create any express or implied contract of employment between
the Company and an Eligible Employee.  Both the Company and an Eligible Employee
(whether or not a Participant) retain the right to terminate the employment
relationship at any time and for any reason.

 

--------------------------------------------------------------------------------


 

B.  Rights are Non-Assignable

 

Neither a Participant nor any beneficiary nor any other person shall have any
right to assign the right to receive payments hereunder, in whole or in part,
which payments are non-assignable and non-transferable, whether voluntarily or
involuntarily.

 

C.  Change in Control

 

In the event of a Change in Control, this PBRS Plan shall remain in full force
and effect.  Any modifications to or dissolution of this PBRS Plan by the
acquiring entity may only occur prospectively and will not effect entitlements,
awards or eligibility before the date of the Change in Control.

 

D.  Plan Amendment/Modification/Termination

 

The Company retains the right to amend, modify, or terminate this PBRS Plan for
any reason and at any time on or before December 31 of the PBRS Plan Year, with
or without notice to Eligible Employees.  No representative of the Company or
its subsidiaries has the authority to modify the terms of this PBRS Plan without
written consent of the Chief Human Resource Officer or designee.

 

E.  Withholding

 

The Company may provide for the withholding from any benefits payable under this
Plan all federal, state, city or other taxes as shall be required pursuant to
any law or governmental regulation or ruling.

 

F.  Section 409A of the Code

 

The Company intends that this Plan not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and that to the extent any
provisions of the PBRS Plan do not comply with Code Section 409A the Company
will make such changes in order to comply with Code Section 409A.  In all
events, the provisions of CVS Caremark Corporation’s Universal 409A Definitions
Document are hereby incorporated by reference and to the extent required to
avoid a violation of the applicable rules under all Section 409A by reason of
Section 409A(a)(2)(B)(i) of the Code, payment of any amounts subject to
Section 409A of the Code shall be delayed until the relevant date of payment
that will result in compliance with the rules of Section 409A(a)(2)(B)(i) of the
Code.

 

G.  Plan Interpretation

 

Any dispute or request for interpretation of any provision in the PBRS Plan must
be submitted to the appropriate Human Resources Business Partner by the Eligible
Employee or his or her manager.  Failure to submit a dispute or question within
30 days of distribution of the PBRS Awards may result in a waiver of the
Eligible Employee’s right to dispute the PBRS Award.  It is the Company’s policy
to comply with all applicable laws concerning PBRS Awards; this policy is not
intended to conflict with any applicable state or federal law.

 

H.  Compliance with Applicable Regulations

 

In order to be eligible to receive a PBRS Award under this Plan, a Participant
must comply with all applicable state and federal regulations and Company
policies.

 

--------------------------------------------------------------------------------